NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID JEROLD SHANK,                             No. 16-16773

                Plaintiff-Appellant,            D.C. No. 2:14-cv-02572-PGR

 v.
                                                MEMORANDUM*
CORIZON HEALTH SERVICES, Health
Services Provider at A.S.P.C. Florence -
East Unit; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Paul G. Rosenblatt, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      David Jerold Shank, an Arizona state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004). We affirm.

      The district court properly granted summary judgment because Shank failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his prostate condition. See Crowley v. Bannister, 734

F.3d 967, 977 (9th Cir. 2013) (supervisors can only be liable under § 1983 if they

are personally involved in a constitutional deprivation or if they implement a

constitutionally deficient policy); Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139

(9th Cir. 2012) (municipal liability applies to suits against private entities under

§ 1983 if the entity acts under color of state law and the violation is caused by a

policy, practice, or custom of the entity); Jett v. Penner, 439 F.3d 1091, 1096 (9th

Cir. 2006) (deliberate indifference entails a purposeful act or failure to respond and

harm caused by the act or failure to respond).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as unsupported by the record Shank’s contentions that defendant

Ryan perjured himself, that defendant Ryan’s attorney perpetrated perjury, and that

Judge Rosenblatt was biased and prejudiced against Shank.

      AFFIRMED.


                                           2                                      16-16773